PER CURIAM.
Honorable Charley E. Johns
Acting Governor
Tallahassee, Florida
Sir:
We are in receipt of your request of September 29, 1953, for advisory opinion as follows:
“Honorable B. K. Roberts, Chief Justice, and The Justices of the Supreme Court of Florida
“Tallahassee, Florida
“Re: State Warrants heretofore prepared and signed by former Governor McCarty but not delivered; official signature of President of the Senate when duties of Governor devolve upon him.
“Gentlemen:
“It is my painful duty to advise you that His Excellency Governor Dan McCarty has died, and under the Constitution the duties of Governor devolve upon me as President of the Senate.
“Under Section 6, Article 4 of the State Constitution [F.S.A.] I am directed to take care that the laws of this state are faithfully executed and under Section 13 of Article 4, I am authorized to request the written opinion of the Justices of the Supreme Court as to the interpretation of any portion of the State Constitution about any question affecting my executive duties and powers.
*414“Under Section 24 of Article 4 of the State Constitution, funds may be disbursed from the state treasury only upon the order of the Comptroller, countersigned by the Governor in such manner as shall be prescribed by law.
“Section 1, Article 4 of the State Constitution, provides that the supreme executive power of the state shall be vested in the chief magistrate who shall be styled the Governor of Florida.
“Prior to the death of Governor McCarty on September 28, 1953, many thousand state warrants, several thousand of them representing the payroll of state employees, were prepared and Governor McCarty’s signature placed thereon in the usual manner with his full knowledge and consent, which warrants have not yet been delivered. My problem is whether or not I should require the reissuance of all of said warrants bearing my signature or permit the delivery of the above mentioned warrants by the State Comptroller.
“I therefore propound to you the following questions and request your advice or opinion concerning the same:
“1. May I under the powers and duties of Governor devolved upon me pursuant to Section 19 of Article 4, direct that the State Comptroller issue and deliver the above mentioned warrants to the payees named therein without my signature appearing thereon?
“2. If the above question is answered in the negative, then may I by executive order or proclamation approve and adopt the signature of Governor McCarty appearing thereon and direct the issuance and delivery of said state warrants to the payees therein named?
“3. In signing official documents and acts, should I sign the same as Governor, as Acting Governor, or in some other form? If in some other form, please advise me the form in which I should sign.
“Respectfully submitted,
“Charley E. Johns
“President of the Senate upon whom has devolved the duties of Governor by virtue of Section 19, Article 4 of the State Constitution”
In response to your questions one and two which, for convenience, are answered jointly, you are advised that as to those warrants prepared prior to the death of Governor Dan T. McCarty, but bearing date subsequent thereto and which have been heretofore signed by the Comptroller and countersigned in the usual manner “Dan McCarty, Governor", you may make an executive proclamation adopting, confirming and ratifying said countersignatures aforementioned as your own, as Acting Governor under Section 19, Article IV, of the Constitution of Florida; and upon your so proclaiming, you are advised that you are authorized to cause to be delivered such warrants to the payees thereof to be accepted and paid by the Treasurer of the State of Florida and the funds disbursed accordingly.
In response to your question three, you are advised that under Section 19, Article IV, of the Constitution of Florida, the powers and duties of Governor have devolved upon you by virtue of the death of Governor Dan T. McCarty and it is our opinion that, when performing such executive duties, you are authorized to designate yourself as Acting Governor, by virtue of Section 19, Article IV of the Constitution.
Respectfully submitted,
B. K. ROBERTS Chief Justice
GLENN TERRELL
ELWYN THOMAS
If. L. SEBRING
T. FRANK HOBSON
JOHN E. MATHEWS
E. HARRIS DREW
Justices.